Citation Nr: 0835641	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-12 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a hip 
injury.

2.  Entitlement to service connection for residuals of a 
buttocks injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

The veteran had active service from July 1944 to October 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative evidence of record does not 
show that the veteran has currently diagnosed residuals of a 
hip injury that are related to service.

2.  The competent and probative evidence of record does not 
show that the veteran has currently diagnosed residuals of an 
injury to the buttocks that is related to service.


CONCLUSIONS OF LAW

1.  Residuals of a claimed hip injury were not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2.  Residuals of a claimed buttocks injury were not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements alone but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).  The provisions of 38 U.S.C.A. § 1154(b) do not allow 
a combat veteran to establish service connection with lay 
testimony alone.  Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).
  
Factual Background and Analysis

The veteran in this case contends that he sustained injuries 
to his hip and buttocks when he was allegedly struck by a 
truck while participating in combat operations in Okinawa, 
Japan.

The Board has reviewed the evidence of record.  The veteran's 
discharge document indicated that the veteran had active 
service from July 1944 to October 1946, with foreign service 
in the Asian-Pacific Theater from July 1945 to August 1946.  
The veteran was attached to a Quartermaster Laundry Company 
and his military occupational specialty (MOS) was light truck 
driver.  Additionally, it was noted that he was not involved 
in any battles or campaigns, nor did he receive any wounds in 
action. 

Based on the above, the Board finds that the veteran did not 
engage in combat.  However, in each case where a veteran is 
seeking service connection for any disability, due 
consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154(a) (West 2002).  In this case, the Board 
finds that being struck by a truck is consistent with the 
veteran's service.  Nevertheless, the evidence must still 
show that a currently claimed disability is related to that 
incident of service.   

Service treatment records (STRs) associated with the 
veteran's claims file revealed that the veteran was afforded 
a physical examination in April 1944 prior to entering 
service.  The veteran's physical examination was normal and 
no abnormalities were found at that time.  A sick report 
extract for the period February 1945 to April 1945 showed 
that the veteran was treated at sick call on two separate 
instances for an unknown condition in March 1945.  The Board 
points out that this treatment was rendered approximately 
four months prior to his deployment to the Asian-Pacific 
Theater.  

The veteran was also afforded a physical examination in 
September 1946 prior to discharge from service.  It was noted 
that the veteran underwent a hemorrhoidectomy in May 1946 
while stationed in Okinawa, but otherwise, the veteran's 
physical examination was normal.  No references to a truck 
accident were contained in the veteran's service records, and 
there is no evidence of record showing that the veteran was 
diagnosed with or treated for arthritis within one year after 
separation from service.  

The Board notes that the veteran submitted a statement to VA 
in May 2004 in which he indicated that he received treatment 
at a VA medical facility approximately four years after 
discharge from service.  However, the veteran did not specify 
the condition for which he was allegedly treated.  Included 
in the veteran's claims file is a VA treatment note dated 
October 1950.  This particular treatment note showed that the 
veteran had a hemorrhoidectomy at that time, but there is no 
evidence of record to indicate that this treatment was 
related to the current claims.  Moreover, a review of the 
post-service medical evidence of record fails to show that 
the veteran has a current disability related to residuals 
from the claimed in-service hip and buttocks injuries.  

The first pertinent post-service treatment record is dated 
March 2003, nearly six decades after discharge from service.  
A VA clinical note diagnosed the veteran as having arthritis, 
among other conditions.  However, the location of the 
veteran's arthritis was not specified, and there were no 
references to a truck accident contained in this treatment 
note.  The Board points out the veteran's diagnosis of and 
treatment for arthritis is well-documented in post-service VA 
treatment records.  Similar to the March 2003 treatment note, 
unfortunately, the location of the veteran's arthritis was 
not specified, and there were no references to an in-service 
truck accident in these treatment notes. 
   
Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection in this case.  There is no evidence indicating 
that a current disability is related to an injury that 
occurred in service many decades earlier.  Nor is there any 
evidence that the veteran had arthritis to any degree, let 
alone to a degree of 10 percent, within one year after 
discharge from service.  

In addition, there is no post-service evidence of record 
showing that the veteran has currently diagnosed disabilities 
of the hip and buttocks.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The United States 
Court of Appeals for Veterans Claims (Court) has in the past 
held that there must be a diagnosis of an underlying 
disability to establish a claim for service connection.  Pain 
alone is not a disability.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), vacated in part and remanded on other 
grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).   At no time during the pendency of this 
appeal has the veteran demonstrated, nor does the evidence 
show, that he has a current hip or buttocks disability, or 
residuals thereof.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (noting that the requirement of a current 
disability is satisfied when the claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim and that a claimant may be 
granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim).   

Even if the veteran currently has arthritis in his hip, the 
veteran's claim would still fail pursuant to Hickson.  Under 
such a scenario, the first pertinent post-service evidence of 
arthritis is nearly 60 years after discharge from service.  
Although the veteran has currently diagnosed arthritis, there 
is no competent, probative medical evidence of record linking 
the veteran's arthritis to his period of active service.  

The United States Court of Appeals for the Federal Circuit 
has also determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the 
lapse of nearly six decades between discharge from service 
and onset of the arthritis is evidence against the veteran's 
claim.    

The Board also notes that the Court has in the past held that 
lay testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

However, the Court has also held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the veteran is capable of observing symptoms related to 
the claimed hip and buttocks injuries, but the veteran is not 
competent (i.e., professionally qualified) to offer an 
opinion as to the cause of these claimed disabilities.

As an alternative to establishing the second and third prong 
in Hickson, the veteran may show a continuity of 
symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007) (citing 38 C.F.R. § 3.303(b) (2006); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997)).  Continuity of 
symptomatology may be established if (1) the condition was 
"noted" during service; (2) there is evidence of post-
service continuity of the same symptomatology; and (3) there 
is medical, or in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96.  Here, there 
exists no competent evidence to show that a claimed current 
disability is related to the injury in service.  Moreover, 
although the veteran filed a claim with VA in close proximity 
to discharge from service and received hospital treatment for 
hemorrhoids, there was no reference to complaints pertaining 
to the hips and buttocks.  Rather, the first post-service 
evidence of arthritis is not found until nearly 60 years 
after discharge from service.  Consequently, the Board finds 
that the veteran failed to establish continuity of 
symptomatology in this case.  

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
this case, there is no competent evidence of record showing a 
medical diagnosis of a current hip or buttocks disability.  
In the alternative, even if the veteran has arthritis of the 
hip, there is no competent, probative evidence of record 
linking this disability to the veteran's period of active 
service  Therefore, the Board concludes that the veteran's 
claims for service connection must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
duty to notify was satisfied by way of a letter sent to the 
veteran in May 2004 that fully addressed the notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the veteran of what evidence was 
required to substantiate the service connection claims and of 
the veteran's and VA's respective duties for obtaining 
evidence.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  In the present appeal, the veteran 
was provided with notice of what type of information and 
evidence that was needed to substantiate his claims for 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating and an effective date for the disabilities on appeal. 
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As the Board concludes that the preponderance of the evidence 
is against the veteran's service connection claims, any 
questions as to the disability rating and effective date to 
be assigned are rendered moot.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service treatment records have been obtained.  
The veteran's post-service treatment records have been 
obtained. 
  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claims of entitlement to service 
connection, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The 
veteran credibly reports that he sustained an injury in 
service.  The post-service medical evidence of record shows a 
diagnosis of arthritis generally, but the only evidence of a 
current hip or buttocks injury are the veteran's own lay 
statements.  Moreover, there is no evidence of record that 
indicates that any current disability may be related to 
service.  Thus, there is no requirement to obtain a VA 
medical examination in this case.  See McLendon, supra; see 
also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a 
veteran is required to show some causal connection between 
his disability and his military service).  Accordingly, the 
Board finds that VA has complied, to the extent required, 
with the duty-to- assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

Service connection for residuals of a hip injury is denied.

Service connection for residuals of a buttocks injury is 
denied.

____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


